Citation Nr: 1141405	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for status post left rotator cuff repair as a result of Department of Veterans Affairs treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A note in the file indicates that the Veteran cancelled his Board hearing scheduled for October 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2005 the Veteran underwent left rotator cuff repair (at a VA medical facility) that resulted in infection and drainage over an extended period of time that ultimately led to an incision and drainage procedure performed by VA in February 2006.  The Veteran asserts, in pertinent part, that "VA failed to timely identify and take appropriate action to treat the infection that I eventually developed."  In the October 2011 written brief presentation, the Veteran's representative stated that the Veteran "was not provided antibiotics before or during surgery, nor for some time afterwards even with pus dripping from the incision."

In August 2006 VA obtained a medical opinion that was to address the medical matters presented by this appeal.  While the August 2006 VA opinion addressed many matters related to the Veteran's October 2005 VA surgery, as the opinion simply indicated that "eventually [the Veteran] was put on antibiotics for a month," the Board finds that the August 2006 VA opinion did not adequately address the Veteran's assertions regarding the timely identification and treatment of his infection (especially in regard to the medications used (or not used) in treating the infection).  In short, the record does not contain sufficient medical evidence to make a decision on the Veteran's appeal.  As such, the Board finds that another medical opinion that addresses the Veteran's contentions should be obtained prior to the Board's adjudication of the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further observes that in the October 2011 written brief presentation, the Veteran's representative stated, in pertinent part, as follows:

The informed consent form was allegedly scanned into VISTA at 0909 on October 25, 2005.  Since the document is not present in the file we must assume that the VA wants us to believe that VISTA has been broken for the last six years.  Having this document should be an immediate priority in any 1151 claim.  We contend that there is no disinterested evidence of the accuracy or thoroughness, or of a signature.

Although seemingly absent from the Veteran's previous statements associated with the claims file, it appears that the Veteran's representative is essentially raising the matter of the adequacy of the informed consent process associated with the Veteran's October 2005 VA left shoulder surgical procedure.  The AOJ should consider this aspect of the Veteran's claim, and associate the required documentation in addressing this aspect of the Veteran's claim.  In addition, the representative indicated that operating room notes and pathology reports were not present and indicated that there was no basis to conclude that surgery went well.  The record contains copies of hospital records associated with the October 2005 surgery but operation notes do not appear to be included.  Any additional available records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all relevant documents pertaining to the Veteran's consent related to the October 2005 VA left shoulder surgery and associate them with the claims file.  The AOJ should also obtain any additional available records related to the October 2005 surgery, including operating room notes and pathology reports, and associate them with the claims file.

2.  The Veteran should then be afforded a VA medical examination for the purpose of addressing the Veteran's assertion that "VA failed to timely identify and take appropriate action to treat the infection that I eventually developed."  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing his claims folder, the examiner should provide an opinion as to the following: 

Does the Veteran currently exhibit, or has he at any time since October 2005 ever exhibited, an additional left shoulder disability which was caused by VA in connection with the October 2005 VA left rotator cuff repair surgery?  If so, is at least as likely as not that any such left shoulder disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA, or to an event not reasonably foreseeable?

In particular, is there any additional left shoulder disability which was caused by VA's failure to timely identify and treat his infection, including the use (or non-use) of medications, including antibiotics?

The examiner should provide a rationale for all opinions rendered, including reference to the pertinent evidence of record.

3.  The AOJ should then readjudicate the issue on appeal, and must include a discussion concerning the adequacy of the informed consent process associated with the Veteran's October 2005 VA left shoulder surgical procedure.  If the  benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


